  Case 19-13300       Doc 12     Filed 09/30/19 Entered 09/30/19 14:41:07            Desc Main
                                   Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
In re:                              )
                                    )                        CHAPTER 11
SOMERVILLE BREWING COMPANY          )
                                    )                        Case No. 19-13300-FJB
            Debtor.                 )
____________________________________)


                        NOTICE OF APPEARANCE AND REQUEST
                              FOR SERVICE OF PAPERS

        PLEASE TAKE NOTICE that the undersigned appears as counsel for Massachusetts
Growth Capital Corporation (“MGCC”) and pursuant to Bankruptcy Rules 9010, 3017, and 2002;
Bankruptcy Code § 1109(b); and Local Rule 9010-3 requests that all notices given or required to
be given in this case and all papers served in this case be given to and served upon the undersigned
at his office and address set forth below.

        PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 9010-3, the foregoing
request includes not only notices and papers referred to in the rules specified above but also
includes without limitation orders and notices of any application, motions, petitions, pleadings,
requests, complaints or demand, whether formal or informal, whether written or oral, and whether
transmitted or conveyed by mail delivery, telephone, telegram, telex or otherwise: (1) which may
directly, or indirectly, affect or seek to affect in any way any rights or interest of MGCC with
respect to (a) the Debtor; (b) property or proceeds thereof in which the Debtor may claim an
interest; or (c) property or proceeds thereof in possession, custody or control of MGCC, which the
Debtor may seek to use; or (2) which require or seek to require any act, delivery or any property,
payment or other conduct by MGCC or (3) which may otherwise affect the Debtor or the property
of the Debtor.

        PLEASE TAKE FURTHER NOTICE that MGCC intends that neither this Notice of
Appearance, nor any former or later pleading, claim or suit shall waive (1) MGCC’s right to have
final orders in non-core matters entered only after de novo review by a District Court Judge, (2)
MGCC’s right to trial by jury in any proceeding so triable in this case or any case, controversy, or
proceeding related to this case, (3) MGCC’s right to have the District Court withdraw the reference
in any matter subject to mandatory or discretionary withdrawal, or (4) any other rights, claims,
actions, defenses, set-offs, or recoupments to which MGCC is or may be entitled under
agreements, in law or in equity, all of which rights, claims, defenses, set-offs, and recoupments
MGCC expressly reserves.
  Case 19-13300      Doc 12    Filed 09/30/19 Entered 09/30/19 14:41:07      Desc Main
                                 Document     Page 2 of 2


                                                  Respectfully submitted,

                                                  MASSACHUSETTS GROWTH
                                                  CAPITAL CORPORATION
                                                  By its attorneys,


                                                  /s/ James M. Liston
                                                  James M. Liston, BBO# 301750
                                                  jml@bostonbusinesslaw.com
                                                  Hackett Feinberg P.C.
                                                  155 Federal Street, 9th Floor
                                                  Boston, MA 02110
                                                  (617) 422-0200
Dated: September 30, 2019




                               CERTIFICATE OF SERVICE

       I, James M. Liston hereby certify that on September 30, 2019, the aforementioned

document was served in the manner specified below to the parties below:

       VIA ECF

   •   John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
   •   Nina M. Parker nparker@parkerlipton.com,
       rondag@parkerlipton.com;mlipton@parkerlipton.com;jbowman@parker
